FILED: August 2, 2007
IN THE SUPREME COURT OF THE STATE OF OREGON
JERRY CARUTHERS &
LARRY WOLF,
Petitioners,


v.
HARDY MYERS, 
Attorney General, 
State of Oregon,
Respondent.
________________________________
JERRY CARUTHERS &
LARRY WOLF,
Petitioners,

v.
HARDY MYERS, 
Attorney General, 
State of Oregon,
Respondent.
(SC S54529; S54530)
(Consolidated for Opinion)

En Banc

On petitions to review ballot titles.

Submitted on the record March 30, 2007.

Margaret S. Olney, of Smith, Diamond & Olney, Portland, filed the petitions for
petitioners.

Denise G. Fjordbeck, Assistant Attorney General, Salem, filed the answering
memorandum for respondent.  With her on the memorandum were Hardy Myers, Attorney
General, and Mary H. Williams, Solicitor General.

Gregory W. Byrne, Portland, filed a brief for amicus curiae Bill Sizemore.

PER CURIAM

Ballot titles referred to Attorney General for modification.
PER CURIAM
These ballot title review proceedings, brought under ORS 250.085(2) and
consolidated here for purposes of opinion, concern the Attorney General's certified ballot
titles for two initiative petitions, denominated by the Secretary of State as Initiative
Petition 62 (2008) and Initiative Petition 63 (2008).  Initiative Petition 62 is identical in
all substantive respects to Initiative Petition 61 (2008), whose ballot title we have
reviewed today, 
Caruthers v. Myers, 343 Or 162, ___ P3d ___ (August 2, 2007), except
that the amounts of the various ad valorem property tax exemptions that Initiative Petition
62 provides for are less than the exemptions specified in Initiative Petition 61.  Likewise,
the Attorney General's certified ballot title for Initiative Petition 62 (2008) mirrors his
ballot title for Initiative Petition 61, and the parties' various arguments are substantively
identical.  It should come as no surprise, therefore, that we reach the same conclusion that
we reached in the other case.  For the reasons stated in